[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________                  FILED
                                                      U.S. COURT OF APPEALS
                            No. 09-14425                ELEVENTH CIRCUIT
                                                            JULY 20, 2010
                        Non-Argument Calendar
                                                             JOHN LEY
                      ________________________
                                                              CLERK

                D. C. Docket No. 09-00013-CR-J-25-JKR

UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,

                                 versus

ANTHONY ROOSEVELT KING,

                                                        Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                             (July 20, 2010)

Before BLACK, BARKETT and ANDERSON, Circuit Judges.

PER CURIAM:
       Anthony Roosevelt King appeals his conviction for possession of a firearm

by a convicted felon, 18 U.S.C. § 922(g)(1). Prior to King’s trial, he submitted

proposed voir dire questions, including:

               20. Would anyone be disappointed if Mr. King chose not
               to take the stand and testify?

               21. Does everyone agree that Mr. King is under no
               obligation to testify?

The district court, over King’s objection, refused to pose these questions to the

venire during jury selection. King asserts the district court abused its discretion by

failing to adequately voir dire the venire, resulting in a Sixth Amendment

violation. King contends his proposed Questions 20 and 21 were necessary to

reveal juror bias, and the district court’s failure to ask them deprived him of

information upon which to base his strikes, notwithstanding its other questions and

instructions.1

       Among the purposes of voir dire are to: (1) determine if prospective jurors

are “willing and able to properly apply the law,” and (2) reveal potential juror bias

or prejudice. United States v. Vera, 701 F.2d 1349, 1356 (11th Cir. 1983). With

respect to the first purpose, a district court “does not abuse its discretion in


       1
         We review a district court’s conduct of voir dire for abuse of discretion. United States v.
Vera, 701 F.2d 1349, 1355 (11th Cir. 1983). The district court’s discretion includes whether or
not to submit a party’s proposed questions to the venire. United States v. Tegzes, 715 F.2d 505,
507 (11th Cir. 1983).

                                                 2
precluding voir dire examination of the prospective jurors’ understanding of the

law,” provided that the court’s other voir dire questions and later instructions

adequately explain the law. Id.

       With respect to the second purpose, because a “juror is poorly placed to

make a determination as to his own impartiality,” it is up to the trial court to make

that determination. United States v. Hawkins, 658 F.2d 279, 285 (5th Cir. 1981).2

As such, the voir dire must be thorough, competent, and complete in order to

reveal past histories and personal prejudices. Vezina v. Theriot Marine Servs., Inc.,

610 F.2d 251 (5th Cir. 1980). A district court does not abuse its discretion unless it

fails to reasonably assure prejudice would be discovered if present. Tegzes,

715 F.2d at 507. Moreover, a curative instruction ordinarily alleviates any

potential prejudice, and a jury is presumed to follow the district court’s

instructions. United States v. Mock, 523 F.3d 1299, 1303 (11th Cir. 2008).

       Although the district court did not submit King’s proposed questions

regarding his right not to testify to the venire, the record convinces us the court’s

voir dire adequately presented King with the necessary indicia of bias upon which

to base his strikes. Furthermore, any flaw in failing to inform the venire about



       2
         In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), this
Court adopted as binding precedent all decisions of the former Fifth Circuit handed down prior
to close of business on September 30, 1981.

                                               3
King’s right not to testify during voir dire was cured by the court’s instructions to

the jury, which we presume were followed, to draw no inferences from King’s

choice not to testify. The district court did not abuse its discretion during voir dire

by refusing to ask prospective jurors questions proposed by King. Accordingly,

we affirm.

      AFFIRMED.




                                           4